Citation Nr: 0423462	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  91-22 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from June 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Chicago Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for a low back disability, currently 
evaluated as 40 percent disabling.

The veteran was afforded a decision review officer (DRO) 
hearing in September 1991.  The RO then erroneously sent the 
veteran's file to a storage facility.

In the June 2004 representative's statement, the veteran 
alleged that he is unable to work due to his low back pain.  
The RO should take the appropriate action to determine 
whether the veteran is eligible for a Total Disability Rating 
based on his Individual Unemployability (TDIU).

In the June 2004 representative's statement, the issue was 
raised for corrective action based on clear and unmistakable 
error (CUE) for failure of the June 1969 rating decision to 
establish a 60 percent evaluation under Diagnostic Code 5293.  
The RO should take the appropriate action to determine if 
there was clear and unmistakable error.


FINDINGS OF FACT


1.  The veteran's service-connected low back disability 
produces impairment, which approximates that for pronounced 
intervertebral disc syndrome.

2.  The veteran does not have ankylosis of the spine.

CONCLUSION OF LAW


The scheduler criteria for an evaluation of 60 percent for 
the service- connected intervertebral disc syndrome have been 
met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (new diagnostic criteria in 
effect as of September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (old diagnostic criteria in effect prior 
to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service from June 1966 to November 
1968.

The veteran was granted service connection for his low back 
disability in June 1969.  The RO determined that the veteran 
had pain and paresthesia on deep palpitation of the sciatic 
notch on the left side.  There was a sensory impairment to 
L5-S1 with slight paravertebral spasticity noted bilaterally.  
The Romberg test was negative.  The veteran had severe 
intervertebral disc syndrome and was granted a rating of 40 
percent.

After approximately 20 years since discharge from service, 
the veteran brought a claim to the VA for an increased rating 
for his low back disability in January 1991.  The RO denied 
the veteran's claim in March 1991 and a statement of the case 
(SOC) was sent to the veteran in April 1991.  In August 1991, 
the veteran then submitted a statement of Dr. B.S. of SAFB, 
stating that he was unable to stand, walk or sit for 
prolonged periods of time.  The veteran was also unable to 
lift more than 20 pounds.  The RO then erroneously sent the 
veteran's file to a storage facility.  This error was not 
discovered until the RO received a letter from the veteran's 
Congressman in December 2003.


In April 2004, the veteran submitted to x-rays during the 
compensation and pension examination.  The examiner found 
that there were apparent defects in the posterior elements of 
the upper sacrum, consistent with a history of a laminectomy.  
The pedicles and posterior elements otherwise appeared to be 
intact.  Localized severe disc space narrowing was present at 
L5-S1 associated with the vacuum disc phenomenon and small 
vertebral endplate spurs.  There were symmetrical hypertropic 
facet changes in the region of L5-S1.  Sacroiliac joints were 
symmetrical and within normal limits and there was no 
spondylolisthesis.  The examiner's final impression indicated 
that there were signs of localized degenerative disk disease 
at L5-S1 accompanied by facet hypertrophic changes in that 
region.  There was also an apparent midline defect noted at 
the upper sacrum, which correlated with the veteran's history 
of surgery.

Also in April 2004, the veteran submitted to a VA peripheral 
nerves examination.  The examiner diagnosed the veteran with 
chronic pain along the nerve path from L5 and S1 with 
radiculopathy at L5-S1.  The examiner also stated that the 
veteran had subjective complaints of pain in conjunction with 
an abnormal neurological examination.  The veteran had the 
following range of motions using a goniometer:  forward 
flexion, standing active was 0 to 40/70 and pain was 8/10; 
after repetition, 40/90, and pain at 8/10; sitting passively 
was 0 to 70/90, and pain of 6/10.  The veteran requested that 
the remaining tests be active range of motion, as the other 
tests caused great pain.  Left lateral flexion was 0 to 
20/30, with pain 7/10.  Right lateral flexion was 0 to 20/30, 
with pain 8/10.  Left and right rotations were 0 to 10/30, 
and with pain 8/10 bilaterally.

The veteran had positive complaints of fatigue and tiring.  
Upon examination, he revealed instability in his gait, 
fatigue with exercises, lack of endurance and difficulty with 
coordination.  The veteran's balance also faltered.  The 
examiner concluded that the veteran had radicular pain at L5-
S1.  There was no mention of ankylosis.




Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3 (2003).

The veteran's disability is rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  The schedular criteria by 
which it is rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected intervertebral disc disability must also 
include consideration of both the old and the new criteria.  
See VAOPGCPREC 7-03.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below: 

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  
In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the new general rating formula for diseases and 
injuries of the spine, for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a,, Diagnostic 
codes 5235 to 5243 (effective September 26, 2003).   

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment  (for Diagnostic Code 5243), as in effect from 
September 26, 2003, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  
Finally, a 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71(a), Diagnostic Code 5243 (effective September 
26, 2003).   
Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).  
In the instant case, the previous rating criteria is more 
favorable to the veteran, since his current VA examination 
does not show ankylosis of the entire spine to warrant a 100 
percent rating under the general rating forumal for diseases 
and injuries of the spine for DCs 5235 to 5243.  Also, even 
if the associated objective neurologic abnormalities were 
evaluated separately, the veteran's combined rating for 
orthopedic and neurological manifestations would still not 
result in a higher rating under the old criteria.

The April 2004 VA x-ray report indicated that there were 
signs of localized degenerative disk disease at L5-S1 
accompanied by facet hypertrophic changes in that region.  
There was also an apparent midline defect noted at the upper 
sacrum, which correlated with a history of surgery.  The 
April 2004 VA peripheral nerves examination diagnosed the 
veteran with chronic pain along the nerve path from L5 and S1 
with radiculopathy at L5-S1.  The examiner also stated that 
the veteran had subjective complaints of pain in conjunction 
with an abnormal neurological examination.  The veteran had 
positive complaints of fatigue and tiring.  Upon examination, 
he did reveal instability in his gait, fatigue with 
exercises, lack of endurance and difficulty with 
coordination.  The veteran's balance also faltered.  The 
examiner concluded that the veteran had radicular pain at L5-
S1.  Although the examination did not specifically indicate 
whether or not the veteran had ankylosis, the exam did shoe 
that the veteran had range of motion of his back.

The evidence shows that the appellant's symptoms are 
consistent with findings of "persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and nerve 
findings appropriate to the site of the diseased disc" and 
"little intermittent relief." Because such evidence is in 
relative balance, the benefit of the doubt will be granted to 
the appellant and a 60 percent rating will be granted.

The Board has carefully reviewed the evidence of record with 
a view towards identification of any evidence, which would 
lead to the assignment of a disability rating above 60 
percent, either under the schedular criteria or with the 
application of any other law or VA regulation.  However, the 
appellant does not have impairment of the vertebra or spine, 
such that assignment of a 100 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 or 5286 are not for 
application.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

Based on all of the evidence of record, the Board finds that 
the preponderance of the evidence is in favor of an 
evaluation of 60 percent for intervertebral disc syndrome 
under the previous rating criteria.  See 38 C.F.R. § 4.72, 
Diagnostic Code 5293 (1999).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2003).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find the veteran's case outside the norm, 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER


Entitlement to a 60 percent disability rating for 
intervertebral disc syndrome is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



